Judgment unanimously affirmed. Memorandum: Defendant was convicted of attempted murder, arson and assault for pushing his wife to the floor of the family barn, causing her to become unconscious, and *972setting fire to the barn. The court properly allowed witnesses to testify to statements made by defendant’s wife after she regained consciousness and escaped from the fire. Given the sudden and dangerous nature of the event, the emotional trauma the victim likely suffered and the brief time between the incident and the statements, the court properly concluded that the statements were spontaneous declarations made while the victim was still under the influence of the excitement precipitated by the event (see, People v Brown, 70 NY2d 513, 520; People v Edwards, 47 NY2d 493, 497; People v Knapp, 139 AD2d 931, Iv denied 72 NY2d 862; cf., People v Acomb, 87 AD2d 1, 9-10). On this record we conclude that the verdict was supported by sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The trial court’s evidentiary rulings were proper in all respects, defendant was not deprived of a fair trial, and his sentence is not excessive. None of defendant’s remaining claims requires reversal. (Appeal from judgment of Wayne County Court, Strobridge, J.—attempted murder, second degree.) Present—Dillon, P. J., Green, Lawton, Davis and Lowery, JJ.